UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7555



BENJAMIN L. DOYLE,

                                            Plaintiff - Appellant,

          versus


DOCTOR LIGHTSEY; NURSE BOONE; SELMA TOWNES,
Superintendent; SUPERINTENDENT GINN; ASSISTANT
MURRAY,

                                           Defendants - Appellees,

          and


DEPARTMENT OF CORRECTIONS; CRAVEN CORRECTIONAL
INSTITUTION,

                                                          Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-03-64)


Submitted:   December 11, 2003         Decided:     December 23, 2003


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Dismissed by unpublished per curiam opinion.


Benjamin L. Doyle, Appellant Pro Se. Dana Hefter Davis, Raleigh,
North Carolina; Melissa R. Garrell, TEAGUE, CAMPBELL, DENNIS &
GORHAM, Raleigh, North Carolina; Elizabeth F. Parsons, OFFICE OF
THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

      Benjamin L. Doyle seeks to appeal the district court’s orders:

(1) dismissing his claims against the Department of Corrections and

Craven Correctional Institution as frivolous; and (2) denying his

motion    for    appointment    of   counsel.    This   court   may    exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).          The orders Doyle seeks to appeal are

neither final orders nor appealable interlocutory or collateral

orders.         Accordingly,    we   dismiss    the   appeal    for    lack    of

jurisdiction.      We deny Doyle’s motion for appointment of counsel.

We   dispense     with   oral   argument    because   the   facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                      DISMISSED




                                        3